Name: Commission Regulation (EEC) No 914/80 of 15 April 1980 amending for the second time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  prices;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31980R0914Commission Regulation (EEC) No 914/80 of 15 April 1980 amending for the second time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies Official Journal L 098 , 16/04/1980 P. 0006 - 0006 Swedish special edition: Chapter 3 Volume 12 P. 0015 Spanish special edition: Chapter 03 Volume 17 P. 0221 Portuguese special edition Chapter 03 Volume 17 P. 0221 Finnish special edition: Chapter 3 Volume 12 P. 0015 Greek special edition: Chapter 03 Volume 28 P. 0109 COMMISSION REGULATION (EEC) No 914/80 of 15 April 1980 amending for the second time Regulation (EEC) No 2960/77 on detailed rules for the sale of olive oil held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 590/79 (2), and in particular Article 12 (4) thereof, Whereas Article 5 (3) of Commission Regulation (EEC) No 2960/77 (3), as amended by Regulation (EEC) No 883/79 (4), specifies the stage at which the minimum selling price for olive oil fixed under an invitation to tender shall apply; Whereas the application of Article 5 (3) of Regulation (EEC) No 2960/77 was limited in time ; whereas experience has shown that the stage therein specified is the most appropriate as regards the olive oil sector ; whereas application of the provision in question should therefore no longer be limited; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Paragraph 3 of Article 5 of Regulation (EEC) No 2960/77 is amended to read as follows: "3. The minimum price shall be net of tax and shall relate to 100 kilograms of olive oil delivered in the purchaser's own drums, loaded on a vehicle provided by the purchaser ex-storage depot, or in the purchaser's tanker ex-storage depot." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 78, 30.3.1979, p. 1. (3)OJ No L 348, 30.12.1977, p. 46. (4)OJ No L 111, 4.5.1979, p. 16.